In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 16‐1333 
JENNIFER DZIK, 
                                                  Plaintiff‐Appellant, 

                                  v. 

BAYER CORPORATION, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
           No. 10‐cv‐20389 — David R. Herndon, Judge. 
                     ____________________ 

    ARGUED OCTOBER 5, 2016 — DECIDED JANUARY 13, 2017 
                ____________________ 

   Before BAUER, FLAUM, and KANNE, Circuit Judges. 
   PER CURIAM. Jennifer Dzik challenges the dismissal of her 
personal‐injury  suit  after  the  law  firm  she  retained  (which 
continues  to  represent  her  in  this  appeal)  ignored  a  legiti‐
mate discovery request for more than a year, flouted the re‐
quirements  of  a  case‐management  order,  and  failed  to  re‐
spond  to  a  motion  to  dismiss.  Given  these  lapses,  we  con‐
clude that the district court acted well within its discretion in 
dismissing the action. 
2                                                        No. 16‐1333 

   This lawsuit is one of thousands consolidated for pretrial 
proceedings as part of multidistrict litigation in the Southern 
District  of  Illinois.  Dzik  alleges  that  she  suffered  a  venous 
thromboembolism  (or  “VTE,”  a  blood  clot  in  a  deep  vein) 
because she was using the drug Yasmin, a prescription birth 
control  pill  marketed  by  the  defendants,  a  group  of  related 
pharmaceutical companies collectively known as Bayer. But 
medical  records  Dzik  disclosed  during  discovery  revealed 
that she last had filled a Yasmin prescription ten months be‐
fore  her  injury.  When  Bayer  began  probing  the  ten‐month 
gap,  Dzik’s  counsel  of  record  (Chattanooga,  Tennessee,  at‐
torneys Marvin Berke and Megan England) “suggested” that 
her  doctor  had  provided  samples  of  Yasmin  shortly  before 
Dzik  suffered  the  VTE.  Bayer  then  requested  additional 
medical records or even an affidavit from Dzik’s doctor sub‐
stantiating her use of the drug near the time of her injury. 
     That was in May 2014, but Dzik’s counsel simply ignored 
Bayer’s  discovery  request  over  the  next  fifteen  months. 
Meanwhile, Bayer settled many of the other cases in the con‐
solidated  litigation,  prompting  the  district  court  to  enter  a 
case‐management order in August 2015 to resolve those still 
pending. That order created two tracks: Section II governed 
cases  in  which  the  parties  could  agree  that  further  negotia‐
tions might prove fruitful, and Section III applied to all other 
cases.  Under  Section  II,  “counsel  for  any  plaintiff  who  be‐
lieves  additional  efforts  to  settle  a  particular  VTE  case  may 
be productive” had sixty days to notify Bayer that the party 
wished to continue negotiations; Bayer then had thirty days 
to  respond,  and,  if  the  parties  were  in  agreement,  the  case 
would  be  stayed  for  sixty  to  ninety  days  to  facilitate  settle‐
ment. For all other cases—including VTE cases in which set‐
tlement efforts had stalled—Bayer was tasked with notifying 
No. 16‐1333                                                           3

the plaintiff’s counsel within fifty days that her lawsuit was 
subject  to  Section III.  Absent  a  timely  objection  prompting 
movement of the case to the settlement track, a plaintiff sub‐
ject to Section III had 120 days to provide Bayer with a Plain‐
tiff Fact Sheet, certain medical and pharmacy records, and a 
report  from  an  expert  addressing  whether  Yasmin  caused 
the  plaintiff’s  injury.  The  order  also  specified  that,  for  any 
plaintiff who failed to comply, Bayer should promptly move 
to dismiss with prejudice after the deadlines lapsed. Finally, 
the  order  provided  for  automatic  dismissal  with  prejudice 
should  any  plaintiff  fail  to  oppose,  within  fourteen  days,  a 
properly filed motion to dismiss. 
   Dzik’s  attorneys  did  not  invoke  Section  II  of  the  case‐
management  order  by  telling  Bayer  that  settlement  talks 
could  be  productive.  Instead,  in  September  2015  (seven 
weeks after entry of the case‐management order) Bayer sent 
an e‐mail notifying attorneys Berke and England that Dzik’s 
case was subject to Section III, which obligated her either to 
dispute that classification or else comply with the discovery 
requirements in the case‐management order. Berke and Eng‐
land did not respond. 
   Then on December 18, 2015, Bayer moved to dismiss sev‐
eral dozen cases, including Dzik’s. Dzik failed to respond to 
that  motion  within  the  fourteen days  allotted  by  the  case‐
management  order,  and  on  January  11,  2016,  the  district 
court entered judgment dismissing her suit with prejudice. 
     Attorney Berke, who at that point had taken no action in 
the case for nearly two years, responded to the dismissal by 
filing—the very next day—a motion to set aside the dismis‐
sal.  England,  his  co‐counsel  of  record,  is  not  named  in  that 
filing;  instead  a  new  lawyer,  Charles  Flynn,  is  listed  with 
4                                                         No. 16‐1333 

Berke  as  counsel.  Berke  asserted  that  Bayer  had  mistakenly 
treated  Dzik’s  case  as  one  subject  to  Section  III  of  the  case‐
management  order,  even  though,  the  lawyer  insisted,  she 
should  be  in  the  Section  II  track  to  allow  for  further  settle‐
ment  discussions.  Moreover,  Berke  continued,  his  failure  to 
oppose the motion to dismiss should be deemed “excusable 
neglect” because he had missed seeing Bayer’s motion while 
traveling to celebrate his fiftieth wedding anniversary. Berke 
said  nothing  at  all  about  why  he  had  failed  to  oppose  the 
Section  III  designation  when  Bayer  sent  its  e‐mail  three 
months  before  the  motion  to  dismiss  was  filed.  Neither  did 
he  explain  why  the  lawsuit  had  not  been  monitored  in  his 
absence  by  England  or  Flynn  (or  anyone  else  at  the  firm). 
Bayer opposed Dzik’s effort to reinstate her lawsuit, and the 
district court denied her motion.  
    In  this  appeal  the  parties  address  the  ruling  on  Dzik’s 
postjudgment  motion  and  the  underlying  dismissal  of  her 
lawsuit as if those two decisions present distinct issues, but 
really  they  do  not.  We  address  that  inquiry  by  evaluating 
both rulings together, and start by noting that the affidavits 
submitted by Dzik’s attorneys with their postjudgment mo‐
tion  directly  contradict  the  sworn  account  provided  by 
Bayer’s  counsel.  Along  with  the  anniversary‐trip  excuse, 
Berke attests in his affidavit: “Attorneys from Affiant’s office 
have  been  in  contact  with  liaison  counsel  within  the  last  90 
days. After these discussions Affiant determined that an ad‐
ditional  medical  record  was  needed  and  has  proceeded  to 
try  to  obtain  that.”  Flynn  (the  other  attorney  whose  name 
appears on the postjudgment motion) likewise attests in his 
affidavit that “attorneys” from his office had negotiated the 
case  within  the  previous  ninety  days,  and  that  he  “did  not 
receive”  an  electronic  notice  that  Bayer’s  motion  to  dismiss 
No. 16‐1333                                                        5

had  been  filed  (the  second  representation  undoubtedly  is 
true, since even now Flynn has not entered an appearance in 
the district court).  
    An  attorney  with  Shook  Hardy  &  Bacon,  Bayer’s  settle‐
ment  counsel,  responded  with  an  affidavit  recounting  that 
Dzik’s  lawyers  never  responded  after  Bayer  had  requested 
additional medical records or an affidavit from her physician 
substantiating Dzik’s use of Yasmin. The lawyer gave a pre‐
cise date in May 2014—nearly two years before the case was 
dismissed—when  communication  with  Dzik’s  lawyers  last 
occurred. Bayer’s lawyer also named the attorney at his firm 
who had sent Berke the e‐mail requesting evidence that Dzik 
used Yasmin after filling the final prescription. And the law‐
yer swore that his firm had not received “further communi‐
cation  of any kind  from plaintiffs prior  to  the filing of  their 
motion  for  relief  from  the  judgment.”  Moreover,  Bayer’s 
lawyer attested that,  before submitting  his affidavit, he had 
“reviewed  our  records  and  discussed  the  matter  with  other 
attorneys at my firm to confirm my recollection of the histo‐
ry  of  negotiations.”  Berke  replied  to  Bayer’s  response  but 
said  nothing  further  in  the  district  court  about  his  sworn 
representation that his firm’s “attorneys” had communicated 
with  Bayer’s  defense  team  within  ninety  days  of  dismissal. 
Yet  at  oral  argument  when  we  pressed  Berke  to  tell  us 
whether  his  firm  had  taken  any  action  in  Dzik’s  lawsuit  in 
the  eighteen  months  preceding  its  dismissal,  he  revived  his 
assertion that communications had taken place between the 
parties’ lawyers, though he did not name any lawyer for ei‐
ther  side  who  supposedly  had  participated.  Instead  he  told 
us  that  there  is  “no  question”  that  negotiations  had  taken 
place  within  ninety  days  of  dismissal,  and  he  even  went  so 
6                                                      No. 16‐1333 

far as to assert that both sides’ affidavits say so. Plainly, the 
affidavit from Bayer’s lawyer says no such thing. 
    We  are  troubled  by  the  degree  to  which  these  accounts 
directly  contradict.  And  though  it  is  possible  that  Bayer’s 
lawyer  is  mistaken,  we  see  no  reason  to  draw  that  conclu‐
sion. For one thing, Berke’s firm presently has only four at‐
torneys  (two  named  Berke,  and  two  named  Flynn),  so  his 
inability to name the “attorneys” at the firm who purported‐
ly negotiated with Bayer’s lawyer is a red flag. It also seems 
that,  after  Megan  England  (Berke’s  original  co‐counsel)  left 
the  firm,  Flynn  never  entered  an  appearance  in  the  district 
court.  Conversely,  Bayer  provided  the  district  court  with  a 
detailed timeline, including  the  date and name  of  the attor‐
ney who last communicated with anyone representing Dzik. 
While we can’t be certain that “attorneys” from Berke’s firm 
didn’t  try  to  contact  Bayer  within  ninety  days  of  dismissal, 
the  vagueness  of  the  affidavits  from  plaintiff’s  counsel  and 
Berke’s misrepresentation at oral argument about the affida‐
vit from Bayer’s lawyer leads us to think it more likely that 
the  case  slipped  through  the  cracks,  with  no  attorney  (or 
paralegal  or  secretary)  monitoring  it,  leaving  Berke  and 
Flynn scrambling to salvage what their motion for reconsid‐
eration concedes was “neglect” by the firm.  
    What  is  more,  the  affidavits  from  Dzik’s  lawyers  say 
nothing  relevant  to  excuse  the  inattention  that  led  to  the 
dismissal. Berke and Flynn do not challenge Bayer’s version 
of  events,  including  that  their  firm  ignored  the  company’s 
May 2014 request for evidence that Dzik took Yasmin short‐
ly  before  her  injury.  (Indeed,  this  discovery  request  never 
was  fulfilled.)  Nor  have  Dzik’s  lawyers  denied  that  they 
failed  to  comply  with  the  requirements  of  the  case‐
No. 16‐1333                                                           7

management  order  under  either  Section  II  (to  affirmatively 
notify Bayer and engage in active negotiations) or under Sec‐
tion III (to provide discovery and expert reports in prepara‐
tion  for  trial).  Rather,  counsel  argue  that  Dzik’s  case  never 
should  have  been  placed  in  the  Section  III  “track”  because 
she  alleges  a  VTE.  And,  they  continue,  the  district  court 
erred in denying the motion for relief in light of Berke’s con‐
tention that his vacation constituted “excusable neglect” ex‐
onerating the law firm’s inaction when Bayer moved to dis‐
miss. 
    Dzik’s  argument  that  her  case  belonged  in  Section  III 
rests  on  a  misreading  of  the  district  court’s  case‐
management  order.  Dzik’s  lawyers  assert  that  Section  II 
governs  all  cases  alleging  VTE  injuries  and  that  Section  III 
applies  only  to  lawsuits  alleging  that  Yasmin  caused  other 
types  of  injuries.  But  nothing  in  the  language  of  the  court’s 
order  could  lead  to  this  reading.  Both  sections  of  the  order 
govern plaintiffs alleging VTE injuries; the separate “tracks” 
distinguish  between  those  plaintiffs  still  in  active  negotia‐
tions  and  those  whose  cases  should  move  toward  trial  be‐
cause efforts were not fruitful. Dzik’s argument that no case 
alleging  a  VTE  injury  should  be  subject  to  dismissal  under 
Section III  contradicts the unambiguous language of the or‐
der. Berke’s insistence at argument that “all the lawyers” in 
his office have now read the case‐management order but still 
cannot understand how Dzik’s case “became” subject to Sec‐
tion III is preposterous—the order is crystal clear. 
     More  disturbing  is  Dzik’s  repeated  assertion  to  us  that 
Bayer  told  the  district  court  that  she  “did  not  suffer  a  VTE 
despite actual knowledge that she did.” This representation 
is  unfounded.  Bayer  never  told  the  district  court  that  Dzik 
8                                                        No. 16‐1333 

“did not endure a VTE,” as her counsel allege. Rather, Bayer 
correctly  represented  that  Dzik  had  not  complied  with  the 
court’s  case‐management  order.  Dzik’s  counsel  had  ample 
opportunity  to  dispute  the  “Section  III”  classification  and, 
indeed,  to  satisfy  Bayer’s  request—more  than  a  year  earli‐
er—for evidence that Dzik took Yasmin near the time of her 
injury.  
    Dzik’s remaining argument fares no better. She contends 
that  her  lawyers  “acted  in  good  faith  towards  bringing  this 
case  to  a  resolution”  and,  for  that  reason,  the  dismissal 
should be set aside even if we conclude that Section III of the 
case‐management order applied. Dzik reasons that,  because 
Berke was out of state when Bayer moved for dismissal, the 
firm’s failure to respond resulted from surprise or excusable 
neglect.  Dzik’s  lawyers—Berke  and  Flynn—explain  that  the 
job of a plaintiff’s lawyer “consists of mostly nothing, sprin‐
kled in with the occasional update to the client.” Less should 
be  expected  of  them,  they  infer,  in  contrast  with  Bayer’s 
lawyers, who have “lived and breathed these cases.” 
    This argument is absurd. By focusing on the three weeks 
during which they ignored Bayer’s motion to dismiss, Berke 
and Flynn gloss over their failure to do anything to advance 
Dzik’s  case  over  the  previous  eighteen  months,  including 
not  providing  discovery.  We  have  explained  that  “attorney 
inattentiveness to litigation is not excusable, no matter what 
the  resulting  consequences  the  attorney’s  somnolent  behav‐
ior may have on a litigant.” Harrington v. City of Chicago, 433 
F.3d  542,  546  (7th  Cir.  2006)  (quoting  Easley  v.  Kirmsee,  382 
F.3d  693,  698  (7th  Cir.  2004).  And  counsel  have  not  even 
suggested  that,  if  the  lawsuit  had  not  been  dismissed,  Dzik 
could  have  complied  with  Bayer’s  discovery  demand  and 
No. 16‐1333                                                           9

substantiated their firm’s representation that, despite not fill‐
ing  a  Yasmin  prescription  for  nearly  a  year  preceding  her 
injury, Dzik was still taking the drug. Their brief also fails to 
explain  why  Flynn  (who,  presumably,  was  not  vacationing 
with  Berke  and  his  wife)  was  not  watching  the  case  while 
Berke  was  away.  Furthermore,  nearly  four  months  elapsed 
between  Bayer’s  e‐mail  to  Dzik’s  counsel  identifying  her 
case  as  subject  to  Section  III  and  the  court’s  dismissal,  yet 
counsel took no (documented) action during that period.  
    District  courts  handling  complex,  multidistrict  litigation 
“must  be  given  wide  latitude  with  regard  to  case  manage‐
ment”  in  order  to  achieve  efficiency.  In  re  Asbestos  Prods. 
Liab. Litig. (No. VI), 718 F.3d 236, 243, 246–48 (3rd Cir. 2013); 
accord In re Guidant Corp. Implantable Defibrillators Prods. Liab. 
Litig.,  496  F.3d  863,  867–68  (8th Cir.  2007);  In  re  Phenylpro‐
panolamine  (PPA)  Prods.  Liab.  Litig.,  460  F.3d  1217,  1252–53 
(9th  Cir.  2006).  That  discretion  extends  to  dismissing  indi‐
vidual  suits  for  noncompliance  with  the  court’s  orders,  in‐
cluding  discovery  orders.  In  re  Guidant  Corp.,  496  F.3d  at 
867–68; In re PPA Prods. Liab. Litig., 460 F.3d at 1252–53. Con‐
sidering  that  Dzik’s  lawyers—in  their  own  words—did 
“mostly  nothing”  after  filing  this  lawsuit,  the  district  court 
did not abuse its discretion by dismissing the case with prej‐
udice. 
   The judgment of the district court is AFFIRMED.